Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) Status
Claims 1, 5 and 9 have been amended, claims 2 and 6 have been cancelled  in the response filed October 6, 2021. Accordingly, claims 1,3-5, and 7-9 are pending.

Declaration

The Satoshi Watanabe’s declaration filed on October 6, 2021 under 37 CFR 1.132 is sufficient to overcome the rejection(s) of claims 1, 3-5, and 7-9under 35 U.S.C. 102(a) (1) or 102(a) (2) as being anticipated by JO YOSHINAO (JP2015166386A) and claims 1, 2, and 6 under 35 USC 103 as being obvious over JO YOSHINAO (JP2015166386A).  The declaration will be discussed in detail below as it applies to the allowance.




Withdrawn Rejections
	Applicant's amendments and arguments filed October 6, 2021  are acknowledged and have been fully considered.  
Claims   1, 3-5, and 7-9  were rejected under 35 U.S.C. 102(a) (1) or 102(a) (2) as being anticipated by JO YOSHINAO (JP2015166386A) and claims 1, 2, and 6  were rejected under 35 USC 103 as being obvious over JO YOSHINAO (JP2015166386A).  These rejections are withdrawn in view of the submission of Satoshi Watanabe’s declaration filed on October 6, 2021 under 37 CFR 1.132.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention, as presently amended, is directed to a composition for controlling pests comprising a carboxamide compound represented by the following formula (I) (i.e., 3-(difluoromethyl)-N-(7-fluoro-1,1,3-trimethyl-2,3-dihydro-1H-inden-4-yl)-1-methyl-1H-pyrazole-4-carboxamide wherein R1=F and N- (1,1,3-trimethylindan-4-yl) -1-methyl-3-difluoromethylpyrazole-4-carboxylic acid amide wherein R1=H) : 


    PNG
    media_image1.png
    228
    386
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    206
    535
    media_image2.png
    Greyscale


and a compound represented by the following formula (III) (i.e., tioxazafen):

    PNG
    media_image3.png
    233
    268
    media_image3.png
    Greyscale

and wherein the weight ratio of the carboxamide compound represented by the formula (I) to one or more compounds selected from the group (A) is 0.01/1 to 100/1.
     The prior art fails to adequately disclose this combination and as demonstrated in the Watanabe Rule 132 declaration dated October 6, 2021, the combined use of the claimed compounds in the claimed amounts provides a synergistic effect.  As summarized in section 4 at pages 5-6 of the Watanabe Declaration, it may be seen by 
For these reasons, the claimed invention as a whole is deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1, 3-5, and 7-9 (renumbered as 1-7) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		

Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617